Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on November 5, 2020 for patent application 14/880806. 
Status of Claims
2.	Claims 1-27 were examined in the previous office action dated August 6, 2020. As a response to the August 6, 2020 office action, Applicant Amended claims 1, 8, 10, 15, 16, 19, and 22. 
Claims 1-27 are now presented for examination in this office action.

Double Patenting
3.	Claim 10 of this application conflicts with claim 17 of U. S. Patent No. 9,411,321.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,411,321.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the corresponding patent claims.
Claim 10 of this instant application
Claim 17 of Patent Number: 9,411,321
10.  An apparatus, comprising: 

a housing; and a processor disposed in the housing, the processor to: 

determine a first minor loop feedback value based on a first control mode associated with a first minor loop feedback control path and a first sensor; 

control a process control device at least partially based on the first minor loop feedback value; identify the first minor loop feedback value relative to a predetermined range or a failure of the first control mode; and 


when the first minor loop feedback value is outside of the predetermined range or when there is the failure of the first control mode; 


determine a second minor loop feedback value based on a second control mode associated with a second minor loop feedback control path and a second sensor; and 







a first sensor to identify a first value used to determine a first minor loop feedback value, 



a controller to use the second minor loop feedback value to at least partially control the process control device based on the first minor loop feedback value being outside of a predetermined range, 


wherein the controller is to reduce a forward path value when the first minor loop feedback value is identified as being outside of a predetermined range.

a second sensor to identify a second value used to determine a second minor loop feedback value, the second value based on an output pressure of the relay; and 





Note the comparisons above, Claim 10 of the instant application are not patentably distinct from claim 17 of the U. S. Patent No. 9,411,321 because as shown from the table above claim 17 of U. S. Patent No. 9,411,321 shows the limitations of claim 10 of the instant application.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have claims 10 of the instant application be anticipated by claims of US Patent No. 9,411,321.  Claim 10 of the instant application therefore is not patently distinct from the U. S. Patent No. 9,411,321 claims and as such is unpatentable for obviousness-type double patenting.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claims 1-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Junk et al. (U.S. Publication Number: 2004/0236472). 

    PNG
    media_image1.png
    265
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    257
    451
    media_image2.png
    Greyscale

As to independent claim 19, Junk discloses a method, comprising: controlling a process control device using first values from a first sensor associated with a first minor loop feedback control path, the first values determined upstream of the process control device (e.g., feedback) (see Figure 1 and Figure 7); comparing the first values to reference values to identify a difference; and in response to the difference being outside of a threshold, switching from controlling the process control device using the first values from the first sensor to controlling the process control device using second values from a second sensor associated with a second minor loop feedback control path (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in 
As to independent claim 1, Junk discloses a non-transitory machine-readable medium comprising instructions which, when executed, cause a processor to at least: determine a first minor loop feedback value based on a first control mode; control a process control device at least partially based on the first minor loop feedback value; identify the first minor loop feedback value relative to a predetermined range or a failure of the first control mode; and when the first minor loop feedback value is outside of the predetermined range or when there is the failure of the first control mode: determine a second minor loop feedback value based on a second control mode associated with a second minor loop feedback control path and a second sensor; and control the process control device at least partially based on the second minor loop feedback value (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the event of primary control parameter sensor failure) (see Abstract), each of the first minor loop feedback value and the second minor loop feedback value to be determined upstream of the process control device (e.g., feedback) (see Figure 1 and Figure 7).
As to independent claim 8, Junk discloses a non-transitory machine-readable medium comprising instructions which, when executed, cause a processor to at least: determine a first minor loop feedback value based on a first sensor and a first control mode;  control a process control device at least partially based on the first minor loop feedback value; identify the first minor loop feedback value relative to a predetermined range or a failure of the first control mode; and when the first minor loop feedback value is outside of a predetermined range or when there is a failure of the first control mode; 
As to independent claim 10, Junk discloses an apparatus, comprising: a housing; and a processor disposed in the housing, the processor to: determine a first minor loop feedback value based on a first control mode associated with a first minor loop feedback control path and a first sensor; control a process control device at least partially based on the first minor loop feedback value; identify the first minor loop feedback value relative to a predetermined range or a failure of the first control mode; and when the first minor loop feedback value is outside of the predetermined range or when there is the failure of the first control mode; determine a second minor loop feedback value based on a second control mode associated with a second minor loop feedback control path and a second sensor; and control the process control device at least partially based on the second minor loop feedback value (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the event of primary control parameter sensor failure) (see Abstract), the first 
As to dependent claim 2, Junk teaches the machine-readable medium of claim 1, wherein the instructions, when executed, further cause the processor to determine a position of a relay upstream of the process control device (e.g., relay) (see Figure 1 or Figure 7). 
As to dependent claim 3, Junk teaches the machine-readable medium of claim 1, wherein the instructions, when executed, further cause the processor to determine an output pressure of a relay upstream of the process control device (e.g., pneumatic relay) (see Paragraph [0004]). 
As to dependent claim 4, Junk teaches the machine-readable medium of claim 3, wherein the instructions, when executed, further cause the processor to determine a derivative of the output pressure to determine the second minor loop feedback value (e.g., output pressure to the actuator 12 is forced to supply or to atmosphere, depending upon the desired output state) (see Paragraph [0075]). 
As to dependent claim 5, Junk teaches the machine-readable medium of claim 1, wherein the instructions, when executed, further cause the processor to identify a failure of the second control mode and control the process control device at least partially based on a third minor loop feedback value of approximately zero and a reduced forward path value (e.g., when the primary orifice 36 is plugged, pressure to the diaphragm 45 will decrease so that the spring 82 moves the spool valve 70 to a zero pressure state, causing the actuator to move accordingly) (see Paragraph [0051] and [0059]). 
As to dependent claim 6, Junk teaches the machine-readable medium of claim 5, wherein the reduced forward path value comprises a fixed upper limit or a fixed lower limit (e.g., threshold; high-cutoff; low-cutoff) (see Paragraph [0063]). 
As to dependent claim 7, Junk teaches the machine-readable medium of claim 5, wherein the reduced forward path value is approximately one third of a normal operation path value (e.g., drive 
As to dependent claim 9, Junk teaches the machine-readable medium of claim 1, wherein the instructions, when executed, further cause the processor to reduce a forward path value when the first minor loop feedback value is identified as being outside of the predetermined range or the failure of the first control mode is identified (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the event of primary control parameter sensor failure; comparing other operating parameters to detect leaks and blockages in the control loop components) (see Abstract). 
As to dependent claim 11, Junk teaches the apparatus of claim 10, wherein the processor is to determine a position of a relay upstream of the process control device (e.g., relay) (see Figure 1 or Figure 7). 
As to dependent claim 12, Junk teaches the apparatus of claim 10, wherein the processor is to determine an output pressure of a relay upstream of the process control device (e.g., pneumatic relay) (see Paragraph [0004]). 
As to dependent claim 13, Junk teaches the apparatus of claim 12, wherein the processor is to determine a derivative of the output pressure to determine the second minor loop feedback value (e.g., output pressure to the actuator 12 is forced to supply or to atmosphere, depending upon the desired output state) (see Paragraph [0075]). 
As to dependent claim 14, Junk teaches the apparatus of claim 10, wherein the processor is to identify a failure of the second control mode and control the process control device at least partially based on a third minor loop feedback value of approximately zero and a reduced forward path value 
As to dependent claim 15, Junk teaches the apparatus of claim 14, wherein the reduced forward path value comprises a fixed upper limit or a fixed lower limit (e.g., threshold; high-cutoff; low-cutoff) (see Paragraph [0063]). 
As to dependent claim 16, Junk teaches the apparatus of claim 14, wherein the reduced forward path value is approximately one third of a normal operation path value (e.g., drive signal may be characterized as high if it is above the 70% and low if it is below the 70%) (see Paragraph [0058] and [0081]). 
As to dependent claim 17, Junk teaches the apparatus of claim 10, wherein the processor is to provide an alert when the first minor loop feedback value is identified as being outside of the predetermined range or the failure of the first control mode is identified (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the event of primary control parameter sensor failure; comparing other operating parameters to detect leaks and blockages in the control loop components) (see Abstract). 
As to dependent claim 18, Junk teaches the apparatus of claim 10, wherein the processor is to reduce a forward path value when the first minor loop feedback value is identified as being outside of the predetermined range or the failure of the first control mode is identified (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the 
As to dependent claim 20, Junk teaches the method of claim 19, wherein the first sensor includes a minor loop feedback sensor and the second sensor includes a pressure fallback sensor (e.g., one can use pressure control as a fallback should the travel sensor 68 fail) (see Paragraph [0089]). 
As to dependent claim 21, Junk teaches the method of claim 19, wherein the first values are used during a normal operation mode and the second values are used during a failure operation mode (e.g., one can use pressure control as a fallback should the travel sensor 68 fail) (see Paragraph [0089]).
As to dependent claim 22, Junk teaches the machine-readable medium of claim 2, wherein the instructions, when executed, cause the processor to determine the first minor loop feedback value based on the position of the relay (e.g., relay) (see Figure 1 or Figure 7).
As to dependent claim 23, Junk teaches the machine-readable medium of claim 3, wherein the instructions, when executed, cause the processor to determine the first minor loop feedback value based on a derivative of the output pressure (e.g., output pressure to the actuator 12 is forced to supply or to atmosphere, depending upon the desired output state) (see Paragraph [0075]).
As to dependent claim 24, Junk teaches the machine-readable medium of claim 1, wherein the first sensor is a minor loop feedback sensor and the second sensor is a pressure sensor (e.g., one can use pressure control as a fallback should the travel sensor 68 fail) (see Paragraph [0089]).
As to dependent claim 25, Junk teaches the machine-readable medium of claim 24, wherein failure of the first control mode includes a failure of the minor loop feedback sensor (e.g., one can use pressure control as a fallback should the travel sensor 68 fail) (see Paragraph [0089]).
As to dependent claim 26, Junk teaches the machine-readable medium of claim 24, wherein failure of the first control mode includes the first minor loop feedback value being constant (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, 
As to dependent claim 27, Junk teaches the machine-readable medium of claim 1, wherein when the processor identifies the first minor loop feedback value being outside of the predetermined range or the failure of the first control mode, and wherein the instructions, when executed, cause a switch to move between the first control mode and the second control mode (e.g., control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a backup in the event of primary control parameter sensor failure) (see Abstract).

Response to Arguments
8.	Applicant’s amendments and arguments filed on November 5, 2020 have been fully considered.  The arguments are not persuasive and amendments do not overcome the original art rejection.  The following are the Examiner’s observations in regard thereto.  
Applicant Argues:Junk et al. do not teach or suggest a non-transitory machine-readable medium including instructions which, when executed, cause a processor to at least determine a first minor loop feedback value based on a first control mode associated with a first minor loop feedback control path and a first sensor and, when the first minor loop feedback value is outside of a predetermined range or when there is a failure of the first control mode, determine a second minor loop feedback value based on a second control mode associated with a second minor loop feedback control path and a second sensor, each of the first minor loop feedback value and the second minor loop feedback value to be determined upstream of the process control device.

Examiner Responds:
Examiner is not persuaded. See in particular prior art Junk Abstract for “control loop may be operated continuously in pressure control mode, or may be switched from another mode, such as travel control mode, to pressure control mode in response to certain operating conditions such as operation in the cutoff range, operation with the throttling element engaging a travel stop, or as a 


CONCLUSION
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Tejal Gami/ Primary Patent Examiner, Art Unit 2117